Exhibit 10.27

NOTE: This Restricted Stock Unit Award Agreement is applicable to restricted
stock unit awards made to certain employees (“Participants”) of U.S. Bancorp
(the “Company”) on and after January 1, 2014. These restricted stock unit awards
will have the terms and conditions set forth in each Participant’s award summary
(the “Award Summary”), which can be accessed on the Morgan Stanley Benefit
Access Website at www.benefitaccess.com (or the website of any other stock plan
administrator selected by the Company in the future). The Award Summary may be
viewed at any time on this Website, and the Award Summary may also be printed
out. In addition to the individual terms and conditions set forth in the Award
Summary, each restricted stock unit award will have the terms and conditions set
forth in the form of Restricted Stock Unit Award Agreement below. As a condition
of each restricted stock unit award, Participant accepts the terms and
conditions of the Award Summary and the Restricted Stock Unit Award Agreement.

U.S. BANCORP

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT, together with the Award Summary which is incorporated herein by
reference (collectively, the “Agreement”) sets forth the terms and conditions of
a restricted stock unit award (“RSU Award”) representing the right to receive
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”). The grant of the RSU Award is pursuant to the Company’s Amended and
Restated 2007 Stock Incentive Plan, which was approved by shareholders on
April 20, 2010 (the “Plan”) and is subject to its terms. Capitalized terms that
are not defined in the Agreement shall have the meaning ascribed to such terms
in the Plan.

The Company and Participant agree as follows:

1. Award

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a restricted stock unit award entitling the Participant to
the number of restricted stock units (the “Units”) set forth in Participant’s
Award Summary. Each Unit represents the right to receive one share of Common
Stock, subject to the vesting requirements and distribution provisions of the
Agreement and the terms of the Plan. The shares of Common Stock distributable to
Participant with respect to the Units granted hereunder are referred to as the
“Shares.” Participant’s Award Summary sets forth the date of grant of this award
(the “Grant Date”).

2. Vesting; Forfeiture

(a) Forfeiture if No Confidentiality and Non-solicitation Agreement on File.
This RSU Award is conditioned upon the timely execution of a Confidentiality and
Non-solicitation Agreement between the Company or an Affiliate (as defined in
Section 11) and Participant, in a form acceptable to the Company (a “CNS
Agreement”). If a properly executed CNS Agreement is not on file with the
Company on the Grant Date, then, on or before the 30th day following the



--------------------------------------------------------------------------------

Grant Date, Participant must execute and deliver to the Company a CNS Agreement
in a form satisfactory to the Company. Notwithstanding any other provision in
the Agreement, if a CNS Agreement is not on file with the Company on or before
the 30th day following the Grant Date, the Units will be immediately and
irrevocably forfeited and Participant shall have no rights hereunder.

(b) Time Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, the Units shall vest in installments on the date or dates set forth
in the Participant’s Award Summary (each such date, a “Scheduled Vesting Date”)
if Participant remains continuously employed by the Company or an Affiliate of
the Company until the applicable Scheduled Vesting Date. Except as otherwise
provided in the Agreement, if Participant ceases to be an employee of the
Company or any Affiliate prior to an applicable Scheduled Vesting Date, all
Units that have not become vested previously in accordance with the Award
Summary shall be immediately and irrevocably forfeited.

(c) Vesting As a Result of Disability or Death. Notwithstanding the vesting
provision contained in Section 2(b) above, and subject to the other terms and
conditions of the Agreement, if Participant dies or becomes Disabled (as defined
in Section 11) while in the employ of the Company or any Affiliate prior to a
Scheduled Vesting Date, then the Units will not be forfeited and will be paid
out in accordance with Section 3(b) hereof. Notwithstanding the foregoing, the
provisions of this Section 2(c) will apply only if Participant has at all times
complied with the terms of the CNS Agreement.

(d) Vesting As a Result of Participant’s Eligibility to Retire. Notwithstanding
the vesting provision contained in Section 2(b) above, and subject to the terms
and conditions of the Agreement, if, on the Grant Date, Participant is Eligible
to Retire (as defined in Section 11), then the Units will become vested in the
calendar year in which the Grant Date occurs and will be paid out in accordance
with Section 3(c) hereof. If Participant is not Eligible to Retire as of the
Grant Date, but has remained continuously employed by the Company or any
Affiliate of the Company until Participant becomes Eligible to Retire, then the
Units that are not vested as of such date will become vested in the calendar
year in which Participant becomes Eligible to Retire, and will be paid out in
accordance with Section 3(c). Notwithstanding the foregoing, the provisions of
this Section 2(d) will apply only if Participant has at all times complied with
the terms of the CNS Agreement.

(e) Vesting As a Result of Qualifying Termination. Notwithstanding the vesting
provision contained in Section 2(b) above, and subject to the terms and
conditions of the Agreement, if Participant has been continuously employed by
the Company or any Affiliate of the Company until the date of a Qualifying
Termination (as defined in Section 11), then the Units that are not vested at
the time of such Qualifying Termination will not be forfeited, but instead will
become vested in the calendar year in which the Qualifying Termination occurs,
and will be paid out in accordance with Section 3(b) hereof. Notwithstanding the
foregoing, the provisions of this Section 2(e) will apply only if Participant
has at all times complied with the terms of the CNS Agreement.

 

2



--------------------------------------------------------------------------------

(f) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. Notwithstanding any other provisions in this
Agreement, if Participant violates the terms of the CNS Agreement, all Units
that have not been settled (and Shares delivered) previously shall be
immediately and irrevocably forfeited. If Participant’s employment with the
Company is terminated for Cause (as defined in Section 11), all Units that have
not been settled (and Shares delivered) previously shall be immediately and
irrevocably forfeited.

(g) Special Risk-Related Cancellation Provisions

(A) Cancellation Resulting From Acts Occurring During the Grant Year.
Notwithstanding any other provision of the Agreement, if it shall be determined
at any time subsequent to the Grant Date that Participant has, during the
calendar year in which the Grant Date occurs (the “Grant Year”), (i) failed to
comply with Company policies and procedures, including the Code of Ethics and
Business Conduct, (ii) violated any law or regulation, (iii) engaged in
negligent or willful misconduct, or (iv) engaged in activity resulting in a
significant or material control deficiency under the Sarbanes-Oxley Act of 2002,
and such failure, violation, misconduct or activity (A) demonstrates an
Inadequate Sensitivity (as defined below) to the inherent risks of Participant’s
business line or functional area, and (B) results in, or is reasonably likely to
result in, a material adverse impact (whether financial or reputational) on the
Company or Participant’s business line or functional area, all or part of the
Units granted under the Agreement that have not been settled (and Shares
delivered) at the time of such determination may be cancelled, and, if so
cancelled, Participant will have no rights with respect to the Units.
“Inadequate Sensitivity” means Participant has engaged in imprudent activities
that subject the Company to risk outcomes in future periods, including risks
that may not be apparent at the time the activities are undertaken.

(B) Cancellation Resulting From Acts Occurring in Years other than the Grant
Year. Notwithstanding any other provisions of the Agreement, if Participant
receives an Award in any year other than the Grant Year (the “Other Grant Year”)
pursuant to an Award Agreement that contains a provision substantially similar
to paragraph 2(g)(A), and it is determined that all or a portion of the Award
made in the Other Grant Year (the “Other Grant Year Award”), as a result of
risk-related behavior on the part of Participant occurring in the Other Grant
Year, should be subject to the cancellation in accordance with the terms of such
provision, but some or all of the Other Grant Year Award is not subject to
cancellation because vesting or settlement, as applicable, already has occurred,
then the Units granted under this Agreement that have not been settled (and
Shares delivered) previously may be cancelled to the extent necessary to satisfy
the Unsatisfied Cancellation Value (as defined below). The initial determination
of the Unsatisfied Cancellation Value will be made by the Incentive Review
Committee (as defined in Section 11), subject to review and approval or
adjustment by the Committee, in its sole discretion. “Unsatisfied Cancellation
Value” means the excess of (i) the value of the Other Grant Year Award, or
portion thereof, that the Incentive Review Committee determines should be
subject to cancellation (which amount shall not exceed the original Grant Date
fair value of the Other Grant Year Award) over (ii) the value of that portion of
the Other Grant Year Award that is subject to cancellation at the time of such
determination. All or a portion of the Units granted under this Agreement that
have not been settled (and Shares delivered) shall be subject to cancellation in
order to satisfy the Unsatisfied Cancellation Value. For avoidance of doubt, the
valuation of each Unit for the purpose of determining the number of such Units
to be cancelled shall be determined in the absolute discretion of the Committee.

 

3



--------------------------------------------------------------------------------

3. Distribution of Shares with Respect to Units

Subject to the restrictions in this Section 3, following the vesting of Units
and following the payment of any applicable withholding taxes pursuant to
Section 8, the Company shall cause to be issued and delivered to Participant
(including through book entry) Shares registered in the name of Participant or
in the name of Participant’s legal representatives, beneficiaries or heirs, as
the case may be, as follows:

(a) Scheduled Vesting Date Distributions. As soon as administratively feasible
following each Scheduled Vesting Date (but in no event later than December 31st
of the year in which such Scheduled Vesting Date occurs), all Shares issuable
pursuant to Units that become vested as of such Scheduled Vesting Date (and with
respect to which Shares have not been distributed previously) shall be
distributed to Participant.

(b) Distributions As a Result of a Qualifying Termination, Disability or Death.
In the event of a Participant’s Qualifying Termination, Disability or death, all
Shares issuable pursuant to Units that become vested as a result of such event
(and with respect to which Shares have not been distributed previously) shall be
distributed to Participant (or Participant’s estate, as the case may be) on or
before March 15th of the calendar year immediately following the year in which
the event occurs.

(c) Distributions As a Result of Participant’s Eligibility to Retire. If
Participant is Eligible to Retire on the Grant Date, then all Units granted
pursuant to this RSU Award will be settled and Shares will be distributed on or
before March 15th of the calendar year immediately following the year in which
the Grant Date occurs. If Participant is not Eligible to Retire as of the Grant
Date, but remains continuously employed by the Company or any Affiliate of the
Company until Participant becomes Eligible to Retire, then Units that have not
been settled previously will be settled (and Shares will be delivered) on or
before March 15th of the calendar year immediately following the year in which
Participant becomes Eligible to Retire.

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

4. Rights as Shareholder; Dividend Equivalents

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that Participant shall be entitled to
receive cash dividend equivalents on outstanding Units (i.e. Units that have not
been forfeited or settled), whether vested or unvested, when cash dividends are
declared by the Company’s Board of Directors on the Common Stock. Such dividend
equivalents will be in an amount of cash per Unit equal to the cash dividend
paid with respect to a share of outstanding Common Stock. For avoidance of
doubt, Participant will be eligible to receive Dividend equivalents with respect
to unvested Units only if Participant remains in continuous employment with the
Company or an Affiliate through the applicable

 

4



--------------------------------------------------------------------------------

dividend record date as declared by the Board. Dividend equivalents will be paid
to Participant on the same payment dates as dividends to holders of the Common
Stock are paid, provided, however, that in all events, dividend equivalents paid
in accordance with this paragraph will be paid in the calendar year in which the
dividend record date occurs, or, if permitted in a manner that complies with
Treasury Regulation Section 1.409A-1(b)(4), no later than March 15th of the
calendar year following the year in which the right to dividend equivalents is
no longer subject to a substantial risk of forfeiture within the meaning of
Treasury Regulation Section 1.409A-1(d). Dividend equivalents are subject to
income and payroll tax withholding by the Company.

5. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
vest the purported transferee with any interest or right in or with respect to
the Units or the Shares issuable with respect to the Units.

6. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

7. Distributions and Adjustments

The Award shall be subject to adjustment, in accordance with Section 4(c) of the
Plan, in the event that any distribution, recapitalization, reorganization,
merger or other event covered by Section 4(c) of the Plan shall occur.

8. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Without limiting the foregoing, the
Company may, but is not obligated to, permit or require the satisfaction of the
minimum statutory tax withholding obligations through net Share settlement at
the time of delivery of Shares (i.e. the Company withholds a portion of the
Shares otherwise to be delivered with a Fair Market Value, as such term is
defined in the Plan, equal to the amount necessary to satisfy such obligations)
or through an open market sale of Shares otherwise to be delivered, in each case
pursuant to such rules and procedures as may be established by the Company.

 

5



--------------------------------------------------------------------------------

9. Miscellaneous

(a) The Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the Morgan Stanley
Benefit Access Website at www.benefitaccess.com (or the website of any other
stock plan administrator selected by the Company in the future).

(b) The Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.

(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. Participant acknowledges
that Participant is relying solely and exclusively on Participant’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting or any
payment with respect thereto, and the sale or other taxable disposition of the
Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.

(d) It is intended that the Award under this Agreement shall be exempt from
Section 409A of the Code pursuant to Treasury Regulations
Section 1.409A-1(b)(4), and the provisions of the Agreement shall be construed
and administered accordingly.

10. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

11. Definitions

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

(a) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

6



--------------------------------------------------------------------------------

(b) “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

(c) “Cause” shall mean:

(A) the continued failure by Participant to substantially perform Participant’s
duties with the Company or any Affiliate (other than any such failure resulting
from Participant’s Disability), after a demand for substantial performance is
delivered to Participant that specifically identifies the manner in which the
Company believes that Participant has not substantially performed Participant’s
duties, and Participant has failed to resume substantial performance of
Participant’s duties on a continuous basis;

(B) gross and willful misconduct during the course of employment (regardless of
whether the misconduct occurs on the Company’s premises), including, without
limitation, theft, assault, battery, malicious destruction of property, arson,
sabotage, embezzlement, harassment, acts or omissions which violate the
Company’s rules or policies (such as breaches of confidentiality), or other
conduct which demonstrates a willful or reckless disregard of the interests of
the Company or its Affiliates; or

(C) Participant’s conviction of a crime (including, without limitation, a
misdemeanor offense) which impairs Participant’s ability substantially to
perform Participant’s duties with the Company.

(d) “Change in Control” shall mean any of the following events occurring after
the date of the Agreement:

(A) The acquisition by any Person (as defined in Section 11(i))of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (A), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by a
subsidiary of the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company (a
“Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clause (i), (ii) or (iii) of this clause (A); or

(B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of the Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member

 

7



--------------------------------------------------------------------------------

of the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in paragraph (C) of this Section 11(d)) with one or more entities
that are not Company Entities or (3) any director who serves in connection with
the act of the Board of Directors of increasing the number of directors and
filling vacancies in connection with, or in contemplation of, any such Business
Combination; or

(C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) “Disability” or “Disabled” means qualifying for and receiving disability
benefits under the Company’s long-term disability programs as in effect from
time to time.

(f) “Eligible to Retire” means a Participant is age 59-1/2 or older and has had
10 or more years of employment with the Company or its Affiliates following such
Participant’s most recent date of hire by the Company or its Affiliates.

 

8



--------------------------------------------------------------------------------

(g) “Incentive Review Committee” means a committee of executive officers of the
Company as identified in the Company’s Incentive Compensation Policy from time
to time, and initially comprised of the Company’s chief financial officer, chief
credit officer, chief risk officer, general counsel and executive vice-president
human resources.

(h) “Notice of Termination” means a written notice which sets forth the date of
termination of Participant’s employment.

(i) “Person” means person as defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.

(j) “Qualifying Termination” means a Participant’s termination of employment
with the Company and its Affiliates by the Company for any reason other than
Cause within 12 months following a Change in Control, provided that such a
termination will not be a Qualifying Termination if: i) the Company has notified
Participant in writing more than 30 days prior to the Announcement Date that
Participant’s employment is not expected to continue for more than 12 months
following the date of such notification, and Participant’s employment is in fact
terminated within such 12-month period; or ii) Participant has announced in
writing, prior to the date the Company provides a Notice of Termination to
Participant, that Participant intends to terminate his or her employment.

 

9